Mr. Justice Negrón Fernández,
with whom Mr. Justice Belaval concurs, dissenting in part.
The nonobservance in good faith, as in this case, of an act of acknowledgment of a signature, in a private document containing nothing recordable or inscribable in the Registry of Deeds, § 39, III, of the Act to Regulate the Practice of the Notarial Profession in Porto Rico, of March 8, 1906, as amended by Act No. 389 of May 9, 1951 (Sess. Laws, p. 956), — that the document be signed before the very notary authorizing it — should not have, according to the last paragraph of § 38 of the Act, punishable consequences — disciplinary, rather — beyond the scope of the professional field itself in which it was produced; the notarial practice; and always in proportion to the reasons which led to it. Although this last circumstance has been considered, in part, by the Court, I think it is more in harmony with the law, more rational and more just to a member of our bar who has no unworthy precedent in his long practice as a notary; who did not act with the intention of deceiving; who immediately assumed civil responsibility for his carelessness, and who admitted his fault, to limit the suspension to his practice of the notarial profession solely. The fault, serious as it is, in the practice of the notarial office, does not imply moral turpitude, nor does it involve collusion, or fraud. Under these circum*472'stances, the suspension as notary exclusively, seems to be 'more in harmony with the law and so effective for the disciplinary purpose of the statute, that I cannot concur with the majority in also suspending the respondent from the practice ■of law.